                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DMSION
                                     No. S:20-CR-464-D



UNITED STATES OF AMERICA                  )
                                          )
                 v.                       )                  ORDER
                                          )
WILLIAM ROBERT JEFFERY,                   )
                                          )
                         Defendant.       )


       The court has reviewed defendant's motion for meaningful access to defendant in custody.

See [D.E. 40]. The court DIRECTS counsel to contact Captain Frederick Hayes or Lieutenant Bobby

Smith ofthe Sampson County Sheriff's Office to discuss access to the defendant. The court believes

Captain Hayes and Lieutenant Smith will ensure access. Defendant's motion [D.E. 40] is DENIED

with.out prejudice.

       Defendant may file another motion if he does not get access. Any such motion must detail

the specific steps defense counsel has taken to get access to the defendant.

       SO ORDERED. This !.C,, day of July 2021.




                                                         United States District Judge




            Case 5:20-cr-00464-D Document 41 Filed 07/26/21 Page 1 of 1
